Case 1:15-cr-00252-PKC-RML Document 1324 Filed 03/25/20 Page 1 of 4 PageID #: 23479



   MKM:SPN/BDM
   F#: 2015R00747

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

    UNITED STATES OF AMERICA,                                    PARTIAL FINAL ORDER
                                                                 OF FORFEITURE

              - against -                                        15 CR 252 (PKC)


    ALEJANDRO BURZACO,

                              Defendant.

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

    IN RE FORFEITURE ANCILLARY
    PROCEEDING (DATISA ACCOUNT)

    - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                      WHEREAS, on or about November 16, 2015, ALEJANDRO BURZACO (the

   “defendant”) entered a plea of guilty to Counts One, Thirty-Nine, and Forty of the above-

   captioned Indictment, charging violations of 18 U.S.C. § 1962(d), 18 U.S.C. § 1349, and 18

   U.S.C. § 1956(h);

                      WHEREAS, on or about November 23, 2015, this Court entered a Preliminary

   Order of Forfeiture pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure

   directing the forfeiture of all right, title, and interest in, among other assets, any and all funds

   on deposit in Bank Hapoalim account number CH040828170441801000U held in the name

   of Datisa S.A., and all proceeds traceable thereto (the “Datisa Account” and hereinafter to

   include any successor account(s) into which assets of the Datisa Account have been

   transferred), in accordance with the provisions of 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1),
Case 1:15-cr-00252-PKC-RML Document 1324 Filed 03/25/20 Page 2 of 4 PageID #: 23480



   982(b), and 1963(a) and (m); 21 U.S.C. § 853(p); and 28 U.S.C. § 2461(c), as: (i) property

   that the defendant acquired an interest in and maintained in violation of 18 U.S.C. § 1962,

   property that the defendant has an interest in, security of, or claims against, or property and

   contractual rights that afford a source of influence over the enterprise that the defendant

   established, operated, controlled, conducted, and participated in the conduct of, in violation

   of 18 U.S.C. § 1962, property that the defendant derived from proceeds obtained, directly

   and indirectly, from racketeering activity, in violation of 18 U.S.C. § 1962, and/or as

   substitute assets in accordance with the provisions of 18 U.S.C. § 1963(m); (ii) property, real

   or personal, which constitutes or is derived from proceeds traceable to the defendant’s

   violation of 18 U.S.C. § 1349, and/or as substitute assets in accordance with the provisions of

   21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c); and (iii) property, real or

   personal, involved in the defendant’s violation of 18 U.S.C. § 1956(h), or property traceable

   to such property, and/or as substitute assets in accordance with the provisions of 21 U.S.C.

   § 853(p), as incorporated by 18 U.S.C. § 982(b);

                 WHEREAS, on or about January 21, 2020, written notice of the government’s

   intent to forfeit the Datisa Account was issued by the United States, which notice was

   received by potential claimant Datisa S.A. (“Datisa”), a joint venture corporate entity

   organized under the laws of Uruguay, and each of Datisa’s shareholders;

                 WHEREAS, notice of the government’s intent to forfeit the Datisa Account

   was published on the official government website, accessible at www.forfeiture.gov, for




   United States v. Alejandro Burzaco, 15 CR 252 (PKC)
   In re Forfeiture Ancillary Proceeding (Datisa Account)
   Partial Final Order of Forfeiture
   Page 2
Case 1:15-cr-00252-PKC-RML Document 1324 Filed 03/25/20 Page 3 of 4 PageID #: 23481



   thirty (30) consecutive days beginning on January 24, 2020 and ending on February 22,

   2020;

                  WHEREAS, on or about February 20, 2020, Full Play Group, S.A. (“FPG”), a

   corporate entity organized under the laws of Uruguay, through its U.S. counsel, filed a

   Verified Petition asserting an interest in the Datisa Account as a shareholder of Datisa;

                  WHEREAS, pursuant to a Stipulation of Settlement dated March 13, 2020 (the

   “Stipulation”), FPG has withdrawn its Verified Petition; and

                  WHEREAS, no other third party has filed with the Court any petition or claim

   in connection with the Datisa Account, and the time to do so under 18 U.S.C. § 1963(l)(2)

   and 21 U.S.C. § 853(n)(2) has expired.

                  NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

   DECREED that the Verified Petition of FPG having been withdrawn, pursuant to 18 U.S.C.

   §§ 981(a)(1)(C), 982(a)(1), 982(b), and 1963(a) and (m); 21 U.S.C. § 853(p), and 28 U.S.C.

   § 2461(c), and the Preliminary Order of Forfeiture, all right, title, and interest in the Datisa

   Account is hereby condemned, forfeited, and vested in the United States of America.

                  IT IS FURTHER ORDERED that the United States Marshals Service, or its

   duly authorized agents and/or contractors be, and hereby are, directed to dispose of the

   Datisa Account in accordance with all applicable laws and regulations.

                  IT IS FURTHER ORDERED that the United States District Court for the

   Eastern District of New York shall retain jurisdiction over this case for the purposes of




   United States v. Alejandro Burzaco,- 15 CR 252 (PKC)
   In re Forfeiture Ancillary Proceeding (Datisa Account)
   Partial Final Order of Forfeiture
   Page 3
Case 1:15-cr-00252-PKC-RML Document 1324 Filed 03/25/20 Page 4 of 4 PageID #: 23482



   enforcing the Preliminary Order of Forfeiture and this Partial Final Order of Forfeiture and

   any supplemental orders of forfeiture as may be necessary.

                 IT IS FURTHER ORDERED that the Clerk of Court shall enter final judgment

   of forfeiture to the United States in accordance with the terms of this Partial Final Order of

   Forfeiture and the Preliminary Order of Forfeiture.

                 IT IS FURTHER ORDERED that the Clerk of Court shall send by inter-office

   mail three (3) certified copies of this executed Partial Final Order of Forfeiture to FSA

   Paralegal Nicole Brown, United States Attorney’s Office, Eastern District of New York,

   Brooklyn, New York 11201.

   Dated: Brooklyn, New York
                 25 2020
          March ___,

                                                      s/Hon. Pamela K. Chen
                                                   _________________________________
                                                   HONORABLE PAMELA K. CHEN
                                                   UNITED STATES DISTRICT JUDGE
                                                   EASTERN DISTRICT OF NEW YORK




   United States v. Alejandro Burzaco,- 15 CR 252 (PKC)
   In re Forfeiture Ancillary Proceeding (Datisa Account)
   Partial Final Order of Forfeiture
   Page 4
